DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This communication is in response to the application filed on 01/24/2020. 
Claims 1-20 are pending in this application, with claims 1,13 and 20 being independent. 

Priority
	The present application is continuation-in-part of the U.S. application 15/945,038 filed on 04/04/2018.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No.15/945038, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
Accordingly, claims 1-20 are not entitled to the benefit of the prior application.

Claim Objections
Claims 17 and 20 are objected to because of the following informalities:
In claim 17, line 1, the claim’s dependency may be to claim 15
In claim 20, line 10, “all nodes the set” should read “all nodes from the set” 

Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1,3-4,11 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mirtorabi et al. (US 2014/0043956A1-IDS, hereinafter referred to as “Mirtorabi”) in view of Chen et al. (US 2021/0119910 Al, hereinafter referred to as “Chen”).

Regarding claims 1 and 13, Mirtorabi discloses a method for computing a flooding topology of a network (Mirtorabi Fig.1,4 Ref:410-430 Para[0028] The method of generating flooding tree (i.e. flooding topology) in a network 100), comprising:
obtaining, by a network device (Mirtorabi Fig.1 Ref:102 Para[0008] The network node in the network) of the network, a first connected graph representing a topology of the network (Mirtorabi Fig.1,4 Ref:410-415 Para[0008,0028] The node connectivity of each node (i.e. first graph/topology) is obtained in the network 100), the first connected graph (Mirtorabi Fig.1 Para[0008] Each node in the network is connected to each other across network links (i.e. edges));
selecting, from the set of nodes, a root node to initialize a second connected graph representing the flooding topology (Mirtorabi Fig.4 Ref:425-430 Para[0028] The root node is classified (i.e. selected) as a root flooding tree node device from the nodes and the generation of the flooding tree (i.e. second connected graph) is performed).
Even though, Mirtorabi does not clearly teach the feature of  expanding, by iteratively traversing the first connected graph, Mirtorabi discloses generation of a flooding tree by performing a SPF operation (Mirtorabi Fig.4 Ref:430 Para[0028] The flooding tree (i.e. second connected graph) is created by performing a SPF operation (i.e. initial graph cycle) from the root node device to the multiple node devices (i.e. subsequent paths)). 
Mirtorabi does not explicitly disclose expanding, by iteratively traversing the first connected graph, the 
However, Chen from the same field of invention discloses expanding (Chen Fig.5 Ref:505 Para[0082-88] The algorithm start adding nodes (i.e. expanding) in the flooding topology), by iteratively traversing the first connected graph (Chen Fig.5 Ref:507 Para[0082-88] The algorithm continues (i.e. iterates) through steps 507,511 and 513 to add all nodes of the network 100 (i.e. first connected graph)), the second connected graph (Chen Fig.5 Para[0082-88] The flooding topology (i.e. second connected graph)) using an initial graph cycle (Chen Fig.5 Ref:505 Para[0082-88] The algorithm starts from a candidate queue with root node only and follows steps 507,511 and 513 (i.e. initial graph cycle)) and a set of subsequent graph paths (Chen Fig.5 Ref:505 Para[0089] The link costs (i.e. graph paths) is used to determine a candidate node for the flooding topology), the expanding the second connected graph continuing until the second connected graph comprises the set of nodes (Chen Fig.5 Ref:507,509 Para[0082-88] When all nodes in the network have been added in the flooding topology, the algorithm stops and return the completed flooding topology).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mirtorabi to have the feature of “expanding, by iteratively traversing the first connected graph, the second connected graph using an initial graph cycle and a set of subsequent graph paths, the expanding the second connected graph continuing until the second connected graph comprises the set of nodes” as taught by Chen. The suggestion/motivation would have been to create a flooding topology to minimize packet flooding in a network (Chen Para[0003]).

Specifically for claim 13, Mirtorabi discloses a node device that includes a processor (Mirtorabi Fig.2 Ref:206 Para[0011] A processor) and a memory (Mirtorabi Fig.2 Ref:208 Para[0011] A memory contains programs).



Regarding claim 20, Mirtorabi discloses a method for computing a flooding topology of a network (Mirtorabi Fig.1,4 Ref:410-430 Para[0028] The method of generating flooding tree (i.e. flooding topology) in a network 100), comprising:
obtaining, by a network device (Mirtorabi Fig.1 Ref:102 Para[0008] The network node in the network) of the network, a first connected graph representing a topology of the network (Mirtorabi Fig.1,4 Ref:410-415 Para[0008,0028] The node connectivity of each node (i.e. first graph/topology) is obtained in the network 100), the first connected graph comprising a set of nodes interconnected by a first set of edges (Mirtorabi Fig.1 Para[0008] Each node in the network is connected to each other across network links (i.e. edges));
selecting, from the set of nodes, a root node (Mirtorabi Fig.4 Ref:425-430 Para[0028] The root node is classified (i.e. selected) as a root flooding tree node device from the nodes and the generation of the flooding tree (i.e. second connected graph) is performed).


Even though, Mirtorabi does not clearly teach the feature of updating the flooding typology of the network by iteratively traversing the first connected graph, Mirtorabi discloses generation of a flooding tree by performing a SPF operation (Mirtorabi Fig.4 Ref:430 Para[0028] The flooding tree (i.e. second connected graph) is created by performing a SPF operation (i.e. initial graph cycle) from the root node device to the multiple node devices (i.e. subsequent paths)).
Mirtorabi does not explicitly disclose traversing the first connected graph to obtain an initial graph cycle, wherein the initial graph cycle corresponds to a flooding typology of the network and wherein the initial graph cycle comprises the root node; and updating the flooding typology of the network by iteratively traversing the first connected graph using at least the initial graph cycle until all nodes the set of nodes have been traversed.
However, Chen from the same field of invention discloses traversing the first connected graph to obtain an initial graph cycle (Chen Fig.5 Ref:505 Para[0082-88] The algorithm starts from a candidate queue with root node only  and follows steps 507,511 and 513 (i.e. initial graph cycle)), wherein the initial graph cycle corresponds to a flooding topology of the network (Chen Para[0083-88] The candidate queue with root node only (i.e. flooding topology)) and wherein the initial graph cycle comprises the root node (Chen Fig.5 Ref:505 Para[0082-88] The candidate queue contains the root node only); and updating (Chen Fig.5 Ref:505 Para[0082-88] The algorithm start adding nodes (i.e. updating) in the flooding topology) the flooding typology of the network by iteratively traversing the first connected graph (Chen Fig.5 Ref:507 Para[0082-88] The algorithm continues (i.e. iterates) through steps 507,511 and 513 to add all nodes of the network 100 (i.e. first connected graph)) using at least the initial graph cycle until all nodes the set of nodes have been traversed (Chen Fig.5 Ref:507,509 Para[0082-88] When all nodes in the network have been added in the flooding topology, the algorithm stops and return the completed flooding topology).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mirtorabi to Chen. The suggestion/motivation would have been to create a flooding topology to minimize packet flooding in a network (Chen Para[0003]).

Regarding claims 3 and 15, Mirtorabi in view of Chen discloses the method as explained above for Claim 1. Chen further discloses wherein expanding the second connected graph, comprises: traversing the first connected graph to identify the initial graph cycle, the traversing the first connected graph starting from the root node and ending at the root node; and updating the second connected graph using the initial graph cycle (Chen Fig.7 Para[0094] The flooding tree is built from a root node and the cost to the root node of a candidate node is taken into consideration to add that node to the flooding tree).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mirtorabi to have the feature of “wherein expanding the second connected graph, comprises: traversing the first connected graph to identify the initial graph cycle, the traversing the first connected graph starting from the root node and ending at the root node; and updating the second connected graph using the initial graph cycle” as taught by Chen. The suggestion/motivation would have been to create a flooding topology to minimize packet flooding in a network (Chen Para[0003]).
Regarding claims 4 and 16, Mirtorabi in view of Chen discloses the method as explained above for Claim 1. Mirtorabi further discloses wherein the second connected graph excludes the non-repetitive subset of the set of nodes prior to being updated using the initial graph cycle (Mirtorabi Para[0024] The flooding tree path doesn’t contain same nodes). Chen further discloses wherein the initial graph cycle comprises the root node and a non-(Chen Fig.7 Para[0094] The candidate queue initially only contains root node).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mirtorabi to have the feature of “wherein the initial graph cycle comprises the root node and a non-repetitive subset of the set of nodes linked by a non-repetitive subset of the first set of edges” as taught by Chen. The suggestion/motivation would have been to create a flooding topology to minimize packet flooding in a network (Chen Para[0003]).
Regarding claim 11, Mirtorabi in view of Chen discloses the method as explained above for Claim 1. Mirtorabi further discloses wherein the expanded second connected graph further comprises a second set of edges, wherein the second set of edges is a subset of the first set of edges (Mirtorabi Para[0024] The number of links in the flooding tree is less than that which would be without the flooding tree).


Claims 2,5,8-10,12,14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mirtorabi in view of Chen and further in view of Rege et al. (US 2013/0121156A1, hereinafter “Rege”).

Regarding claims 2 and 14, Mirtorabi in view of Chen discloses the method as explained above for Claim 1. Mirtorabi in view of Chen does not explicitly disclose wherein the selection of the root node from the set of nodes is based on a node degree of a given node, wherein a node degree of the root node is the largest across the set of nodes of the first connected graph.
However, Rege from a similar field of invention discloses wherein the selection of the root node from the set of nodes is based on a node degree of a given node, wherein a node degree of the root node is the largest across the set of nodes of the first connected graph (Rege Para[0049] A node with the maximal degree is selected as the root node).


Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mirtorabi and Chen to have the feature of “wherein the selection of the root node from the set of nodes is based on a node degree of a given node, wherein a node degree of the root node is the largest across the set of nodes of the first connected graph” as taught by Rege. The suggestion/motivation would have been to remove duplicate LSAs to improve network convergence times (Rege Para[0007]).

Regarding claims 5 and 17, Mirtorabi in view of Chen discloses the method as explained above for Claim 1. Mirtorabi in view of Chen does not explicitly disclose wherein identification of the initial graph cycle comprises an outward traversal stage followed by an inward traversal stage.
However, Rege from a similar field of invention discloses wherein identification of the initial graph cycle comprises an outward traversal stage followed by an inward (Rege Para[0042-46] The core-node subgraph is constructed from root to leaf node and then another tree is built from leaf to root node. Both the trees are combined to create a flooding tree).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mirtorabi and Chen to have the feature of “wherein identification of the initial graph cycle comprises an outward traversal stage followed by an inward traversal stage” as taught by Rege. The suggestion/motivation would have been to remove duplicate LSAs to improve network convergence times (Rege Para[0007]).

Regarding claim 8, Mirtorabi in view of Chen discloses the method as explained above for Claim 1. Mirtorabi in view of Chen does not explicitly disclose wherein expanding the second connected graph, further comprises: wherein expanding the second connected graph, further comprises: identifying a first pair of nodes adjacent to one another on the first connected graph, wherein the second connected 
However, Rege from a similar field of invention discloses identifying a first pair of nodes adjacent to one another on the first connected graph (Rege Fig.3c Para[0042] Nodes 305 and 307 is adjacent pair, the node 307 is selected), wherein the second connected graph comprises a first node of the first pair of nodes and excludes a second node of the first pair of nodes, wherein a first (Rege Para[0042] The selected node degree needs to be below N); traversing the first connected graph starting from the first node and ending on a third node of a second pair of nodes adjacent to one another on the first connected graph (Rege Fig.3c Para[0042] Nodes 309 and 311 is adjacent pair, the node 311 is selected), the traversing the first connected graph identifying a subsequent graph path of the set of subsequent graph paths, wherein the second connected graph comprises the third node and excludes a fourth node of the second pair of nodes, wherein a third node degree for the third node and a fourth node degree for the fourth node are below the node degree threshold (Rege Para[0042] The selected node degree needs to be below N); and updating the second connected graph using the subsequent graph path (Rege Para[0046] The flooding tree is formed).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mirtorabi and Chen to have the feature of “wherein expanding the second connected graph, further comprises: identifying a first Rege. The suggestion/motivation would have been to remove duplicate LSAs to improve network convergence times (Rege Para[0007]).



Regarding claim 9, Mirtorabi in view of Chen and Rege discloses the method as explained above for Claim 1. Mirtorabi further discloses wherein the second connected graph excludes the non-repetitive subset of the set of nodes prior to being updated using the subsequent graph path (Mirtorabi Para[0024] The flooding tree path doesn’t contain same nodes). Chen further discloses wherein the subsequent graph path comprises the first node, the third node, and a non-repetitive subset of the set of nodes linked by a non-repetitive subset of the first set of edges (Chen Fig.7 Para[0094] The flooding tree only contains unique nodes and links).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mirtorabi and Rege to have the feature of “wherein the subsequent graph path comprises the first node, the third node, and a non-repetitive subset of the set of nodes linked by a non-repetitive subset of the first set of edges” as taught by Chen. The suggestion/motivation would have been to create a flooding Chen Para[0003]).

Regarding claim 10, Mirtorabi in view of Chen discloses the method as explained above for Claim 1. Mirtorabi in view of Chen does not explicitly disclose wherein identification of the subsequent graph path comprises an outward traversal stage followed by an inward traversal stage.
However, Rege from a similar field of invention discloses wherein identification of the subsequent graph path comprises an outward traversal stage followed by an inward traversal stage (Rege Para[0042-46] The core-node subgraph is constructed from root to leaf node and then another tree is built from leaf to root node. Both the trees are combined to create a flooding tree).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mirtorabi and Chen to have the feature of “wherein identification of the subsequent graph path comprises an outward traversal stage Rege. The suggestion/motivation would have been to remove duplicate LSAs to improve network convergence times (Rege Para[0007]).

Regarding claim 12, Mirtorabi in view of Chen discloses the method as explained above for Claim 1. Mirtorabi in view of Chen does not explicitly disclose wherein the second connected graph is bi-connected.
However, Rege from a similar field of invention discloses wherein the second connected graph is bi-connected (Rege Fig.3a Para[0042] The nodes are connected with bi-directional links in a first spanning tree).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mirtorabi and Chen to have the feature of “wherein the second connected graph is bi-connected” as taught by Rege. The suggestion/motivation would have been to remove duplicate LSAs to improve network convergence times (Rege Para[0007]).

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mirtorabi in view of Chen, Rege and further in view of Bare (US 2003/0179707 A1, hereinafter “Bare”).

Regarding claims 6 and 18, Mirtorabi in view of Chen and Rege discloses the method as explained above for Claim 1. Mirtorabi in view of Chen and Rege does not explicitly disclose wherein the outward traversal stage comprises traversing the first connected graph, originating at the root node, using a depth first search (DFS) algorithm until a threshold depth is met.
However, Bare from a similar field of invention discloses wherein the outward traversal stage comprises traversing the first connected graph, originating at the root node, using a depth first search (DFS) algorithm until a threshold depth is met (Bare Para[0476] The depth first search algorithm starts at the initiating switch and uses load factor for sending a query).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person Mirtorabi, Chen and Rege to have the feature of “wherein the outward traversal stage comprises traversing the first connected graph, originating at the root node, using a depth first search (DFS) algorithm until a threshold depth is met” as taught by Bare. The suggestion/motivation would have been to improve bandwidth and load balancing (Bare Para[0002]).



Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mirtorabi in view of Chen, Rege and further in view of Rodeheffer et al. (US 2005/0036500 A1, hereinafter “Rodeheffer”).

	Regarding claims 7 and 19, Mirtorabi in view of Chen and Rege discloses the method as explained above for Claim 1. Mirtorabi in view of Chen and Rege does not explicitly disclose wherein the inward traversal stage comprises traversing the first connected graph, terminating at the root node, using a breadth first search (BFS) algorithm.
	

However, Rodeheffer from a similar field of invention discloses wherein the inward traversal stage comprises traversing the first connected graph, terminating at the root node, using a breadth first search (BFS) algorithm (Rodeheffer Fig.18 Ref:1800 Para[0206] The breadth first search algorithm is used to find as short as possible path from each node to root).
	Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Mirtorabi, Chen and Rege to have the feature of “wherein the inward traversal stage comprises traversing the first connected graph, terminating at the root node, using a breadth first search (BFS) algorithm” as taught by Rodeheffer. The suggestion/motivation would have been to effectively and efficiently manage the host location information (Rodeheffer Para[0011]).

Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, 
	
Additional References
The following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure:
1.	U.S. Patent Application Publication No. 2014/0233422 to Thubert (Fig.3A and associated paragraphs).
2.	U.S. Patent Application Publication No. 2017/0195218 to Li (Fig.4 and associated paragraphs).
3.	U.S. Patent Application Publication No. 2015/0055652 to Yong (Fig.8 and associated paragraphs).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information 






/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415